Citation Nr: 0921834	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In April 2006, the Board issued a decision which denied the 
Veteran's claim herein.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2008, the Court issued a 
memorandum decision vacating the Board's April 2006 decision 
and remanding this case for additional evidentiary 
development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hepatitis C.  He attributes this condition to his inservice 
exposure to blood.  Specifically, the Veteran testified at a 
hearing before the Board in March 2005 that an air gun used 
to provide sterilization shots during basic training had 
ripped open the flesh of the trainee's arm in front of him, 
and that they continued to use the same air gun to inoculate 
the Veteran and others waiting in line.  He also testified 
that he was exposed to blood while playing in particularly 
rough football and softball games during his military 
service.   

Historically, the Veteran served on active duty in the Army 
from June 1971 to December 1975.  An August 1973 treatment 
report noted the Veteran's request to be checked for 
hepatitis because someone in his unit had it.  In October 
1973, the Veteran was hospitalized with hepatitis, and it was 
noted that he was doing well except for a mild cold.  There 
was a separate notation dated in October 1973 of "suspected 
drug abuse," but no clinical evidence. 

The initial post-service complaints related to hepatitis C 
are dated in August 2002.  A VA examiner in June 2003, 
diagnosed hepatitis C, stage II.  Although the examiner noted 
several factors from the history given by the Veteran that 
could be the source of his hepatitis C, including exposure to 
blood and a history of excessive alcohol use, the examiner 
was unable to select one factor as the single source of the 
Veteran's hepatitis C.  

A VA examiner in May 2005, concluded that no relationship 
could be found between the Veteran's current, chronic 
hepatitis C and the acute, self-limiting hepatitis episode 
during service, which was considered probably due to acute 
infectious hepatitis A/hepatitis B or acute alcoholic 
hepatitis.  The May 2005 examination report noted that the 
Veteran had abstained from alcohol use for the previous four 
years and that his laboratory test results showed him to be 
immune to hepatitis A and hepatitis B.  The VA examiner also 
noted that the Veteran's claims folder had been reviewed, and 
that the Veteran had no history of any blood exposure in the 
past.  

The Court's June 2008 memorandum decision found that the VA 
examiner in May 2005 failed to consider the Veteran's 
reported history of inservice blood exposure.  The Court's 
decision further instructed that the Veteran should be 
provided with a new medical examination which takes into 
account the evidence of inservice exposure to blood.  

For these reasons, the case is remanded for the following 
actions:

1.  The Veteran must be afforded a VA 
examination to address the nature and 
etiology of his hepatitis C.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must elicit a 
history of possible risk factors from the 
Veteran.  The history must include 
reference to the Veteran's claimed 
inservice exposure to blood from an air 
gun used in providing sterilization shots 
and from his inservice participation in 
football and softball games.  It must 
also reference the Veteran's documented 
treatment for hepatitis during service.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the Veteran's current 
hepatitis C is related to his military 
service.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the December 2005 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




